UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8010


COYT BRYANT,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN; JOHN HOWARD BENNETT,

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:12-cv-00069-JPB-JSK)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Coyt Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Coyt   Bryant      seeks       to   appeal   the    magistrate       judge’s

report and recommendation to dismiss his 28 U.S.C. § 2241 (2006)

petition and has filed a motion for transcript at government

expense.       This court may exercise jurisdiction only over final

orders, see 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, see 28 U.S.C. § 1292 (2006); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46    (1949).          Because    the          magistrate     judge’s      report    and

recommendation        is    neither       a    final    order     nor     an   appealable

interlocutory or collateral order, we deny Bryant’s motion for

transcript at government expense and dismiss the appeal for lack

of jurisdiction.            We dispense with oral argument because the

facts    and    legal      contentions        are    adequately     presented       in   the

materials      before      this   court       and    argument     would     not    aid   the

decisional process.



                                                                                  DISMISSED




                                               2